RENDERED: OCTOBER 7, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-0003-MR

ORLUNDO HOLLOWAY                                                    APPELLANT


                    APPEAL FROM FULTON CIRCUIT COURT
v.                HONORABLE TIMOTHY A. LANGFORD, JUDGE
                          ACTION NO. 18-CR-00047


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: ACREE, CETRULO, AND GOODWINE, JUDGES.

GOODWINE, JUDGE: Orlundo Holloway (“Holloway”), pro se, appeals from a

Fulton Circuit Court order denying his motion for relief under RCr1 11.42. After

careful review, finding no error, we affirm.

                On January 27, 2018, Holloway killed David Mackins by shooting

him in the back of the head. On March 8, 2018, Holloway was indicted on



1
    Kentucky Rules of Criminal Procedure.
murder,2 tampering with physical evidence,3 convicted felon in possession of a

handgun,4 three counts of first-degree wanton endangerment of a police officer,5

and first-degree persistent felony offender.6 A trial was set for September 17-19,

2018. After a competency hearing, the trial court entered an order finding

Holloway competent to stand trial on September 7, 2018.

                On September 12, 2018, Holloway pled guilty to the amended charges

of first-degree manslaughter7 and convicted felon in possession of a firearm.8 The

remaining charges were dismissed. The Commonwealth recommended a sentence

of twenty years’ imprisonment for first-degree manslaughter and two years’

imprisonment for convicted felon in possession of a firearm, to run consecutively

for a total of twenty-two years. By final judgment entered October 17, 2018, the

trial court formally sentenced Holloway to twenty-two years’ imprisonment.

Holloway never moved to withdraw his guilty plea.




2
    Kentucky Revised Statutes (KRS) 507.020 (capital offense).
3
    KRS 524.100 (Class D felony).
4
    KRS 527.040 (Class C felony).
5
    KRS 508.060 (Class D felony).
6
    KRS 532.080.
7
    KRS 507.030 (Class B felony).
8
    KRS 527.040 (Class D felony).

                                               -2-
             On July 8, 2020, Holloway filed a motion for relief under RCr 11.42

alleging trial counsel was ineffective in trial preparation and counsel coerced him

into pleading guilty. On November 15, 2020, the trial court denied Holloway’s

motion without an evidentiary hearing. This appeal followed.

             On appeal, Holloway argues his guilty plea was not knowing and

voluntary because: (1) his attorney failed to properly investigate his case and

prepare for trial and (2) counsel used his parents to convince him to plead guilty.

             To succeed on a claim of ineffective assistance of counsel under RCr

11.42, “[f]irst, the defendant must show that counsel’s performance was

deficient. . . . Second, the defendant must show that the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.

2052, 2064, 80 L. Ed. 2d 674 (1984). In the context of a guilty plea, the trial court

must “consider the totality of the circumstances surrounding the guilty plea and

juxtapose the presumption of voluntariness inherent in a proper plea colloquy with

a Strickland v. Washington inquiry into the performance of counsel[.]” Bronk v.

Commonwealth, 58 S.W.3d 482, 486 (Ky. 2001) (footnotes omitted).

             First, Holloway argues trial counsel coerced him to plead guilty

because counsel failed to raise a justification defense or any defense at all,

investigate the crime scene, or investigate any relevant witnesses. He fails to show

that further investigation would have exonerated him. Instead, the record shows


                                          -3-
multiple witnesses named Holloway as the shooter, and surveillance footage

captured Holloway leaving the scene right after the shooting.

              Additionally, Holloway alleges counsel used his parents to sway him

to plead guilty. The Commonwealth asserts Holloway failed to specifically state

facts to support his coercion claim.

              In Roach v. Commonwealth, 384 S.W.3d 131 (Ky. 2012), the Supreme

Court of Kentucky held:

                     While . . . “the voluntariness of [a] plea depends
              on whether counsel’s advice was within the range of
              competence demanded of attorneys in criminal
              cases,” Hill v. Lockhart, 474 U.S. 52, 56, 106 S. Ct. 366,
              88 L. Ed. 2d 203 (1985) (citation and internal quotation
              marks omitted), to be entitled to relief under RCr 11.42,
              the movant must “state specifically the grounds on which
              the sentence is being challenged and the facts on which
              the movant relies in support of such grounds.” RCr
              11.42(2). Conclusory allegations that counsel was
              ineffective without a statement of the facts upon which
              those allegations are based do not meet the
              rule’s specificity standard and so “warrant a summary
              dismissal of the motion.”

Id. at 140.

              Neither of Holloway’s coercion arguments meet the specificity

requirement under RCr 11.42. He conflates counsel’s perceived ineffectiveness in

investigating his case to coercion. He fails to assert how trial counsel coerced him

and used his parents to sway him to plead guilty.




                                         -4-
             Instead, the record indicates Holloway entered a voluntary guilty plea.

The trial court found:

             the record consisting of the Commonwealth’s Offer on a
             Plea of Guilty and Motion to Enter Guilty Plea, along
             with the plea colloquy conducted in this matter, all
             clearly indicate Defendant’s understanding of the “plea
             papers” signed by him and explained to him by his
             attorney. The [c]ourt was unable to discern any
             impairment of Defendant’s ability to understanding the
             proceedings against him at his guilty plea hearing.

Record (“R.”) at 195-96.

             Holloway admitted in open court to shooting David Mackins.

“Solemn declarations in open court carry a strong presumption of verity. The

subsequent presentation of conclusory allegations unsupported by specifics is

subject to summary dismissal, as are contentions that in the face of the record are

wholly incredible.” Williams v. Commonwealth, 336 S.W.3d 42, 50 (Ky. 2011)

(quoting Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 1629, 52 L. Ed. 2d

136 (1977)). We reject Holloway’s claim that counsel’s alleged failure to

investigate his case forced him to involuntarily plead guilty. Based on the totality

of the circumstances, we conclude Holloway’s guilty plea was entered knowingly

and voluntarily.

             Additionally, the circuit court noted counsel secured a favorable plea

deal for Holloway. Although Holloway argues a jury could have easily found him

guilty of second-degree manslaughter or reckless homicide had he gone to trial,

                                         -5-
this argument is speculative. He faced a life sentence for murder. Instead, counsel

successfully negotiated a twenty-two-year sentence for first-degree manslaughter

and convicted felon in possession of a firearm. The Commonwealth dismissed all

other charges. Thus, Holloway failed to show that counsel’s performance was

deficient or that he was prejudiced.

             For the foregoing reasons, we affirm the order of the Fulton Circuit

Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Orlundo Holloway, pro se                  Daniel Cameron
Eddyville, Kentucky                       Attorney General of Kentucky

                                          Melissa A. Pile
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -6-